PER CURIAM.
Appellant, Paul Conrad Haug, challenges his convictions and sentences, arguing that the trial court failed to conduct a plea colloquy prior to adjudicating him guilty and sentencing him for violating his probation. “Due process requires a court accepting a guilty plea to carefully inquire into the defendant’s understanding of the plea, so that the record contains an affirmative showing that the plea was intelligent and voluntary.” Koenig v. State, 597 So.2d 256, 258 (Fla.1992). As properly conceded by the State, the record reflects that Appellant was never sworn in, he never admitted to any of the'alleged violations of probation, and he was never informed of the consequences of his admission. Because the legal requirements of Florida Rules of Criminal Procedure 3.170(k) and 3.172(c) were not fulfilled, the trial court erred in entering the judgment and sentence for violation of probation. We, therefore, REVERSE and REMAND for further proceedings.
THOMAS, ROWE, and OSTERHAUS, JJ., concur.